                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        MICHAEL E. WITHEY and SHARON                     CASE NO. C18-1635-JCC
          MAEDA,
10
                                                           MINUTE ORDER
11                            Plaintiffs,
               v.
12
          FEDERAL BUREAU OF INVESTIGATION
13        (FBI),
14                            Defendant.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on the parties’ stipulated motion to extend the
19   briefing schedule on Plaintiffs’ motion for attorney fees and costs due to arithmetic errors in the
20   Declaration in Michael Withey (Dkt. No. 133). Having reviewed the stipulated motion and the
21   relevant record and finding good cause, the Court hereby GRANTS the motion and EXTENDS
22   Defendant’s response deadline until May 19, 2021 and Plaintiffs’ reply deadline until May 26,
23   2021. The Court DIRECTS the Clerk to renote Plaintiffs’ motion for attorney fees (Dkt. No. 122)
24   for consideration on May 26, 2021.
25   //
26   //

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
 1        DATED this 13th day of May 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
